The petitioner, Thomas F. Dowd, filed a document entitled “Pro Se Appellant’s Verified Emergency Appeal," which a single justice of this court treated as a G. L. c. 211, § 3, petition and denied without a hearing. On appeal, the *1008petitioner asks tins court to determine that a town official violated G. L. c. 56, § 12, and to order the Attorney General to “convene” a grand jury to seek an indictment against the official for violation of that statute. Not only was this relief not requested in the petition filed with the single justice, see Bloise v. Bloise, 437 Mass. 1010, 1010 (2002), but the petitioner alleges no abuse of discretion or other error by the single justice in the judgment rendered on the specific claims that were before her. Indeed, the petitioner’s brief on appeal fails to include any meaningful argument in support of either the claims that were before the single justice or the claims that he now presses before the full court. See Mass. R. A. P. 16 (a) (4), as amended, 367 Mass. 921 (1975). See also Moore v. Commonwealth, 426 Mass. 1012 (1998).
Thomas F. Dowd, pro se.
Joyce Frank, for the defendants, submitted a brief.

Judgment affirmed.